Citation Nr: 0505791	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for myopia, claimed as 
diminished eyesight.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous floaters, due to a June 1995 VA examination.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD


Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1980, and from August 1983 to April 1995.

This case is originally before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which, inter alia, denied service 
connection for myopia, claimed as diminished eyesight.  

The veteran has submitted a variety of claims during the 
appeal period.  The Board will proceed with a detailed review 
of all his claims in order to verify that the sole issues 
currently before the Board are the two listed on the title 
page of this decision.  

The rating decision on appeal also granted service connection 
for residuals of an injury of the right calf muscle, 
evaluated as 10 percent disabling; arthralgia of both ankles, 
evaluated as noncompensable; arthralgia of the right knee and 
arthralgia of the left knee, evaluated as noncompensable; 
lumbosacral strain, evaluated as 10 percent disabling; panic 
disorder, evaluated as 30 percent disabling; and hemorrhoids, 
evaluated as noncompensable.  The rating decision denied 
service connection for irregular heart beat, thyroid 
abnormality and chronic fatigue syndrome.  

The veteran later submitted a signed statement in March 2001 
in which he withdrew the claims for service connection for 
irregular heart beat, chronic fatigue syndrome, and thyroid 
abnormality.  He withdrew his claims for an increased 
evaluation for right knee medial meniscus tear (previously 
rated as arthralgia), and increased evaluations for arthritis 
of the ankles.  In light of this fact, the Board will not 
address the remaining procedural history of these claims.  

The veteran submitted a timely notice of disagreement in 
April 1996 with regard to the issues of entitlement to an 
increased evaluation for arthralgia of the left knee, and 
service connection for myopia.  

A May 1996 statement of the case (SOC) addressed, in 
pertinent part, the issue of entitlement to service 
connection for myopia.

The veteran submitted a VA Form 9 substantive appeal on 
August 7, 1996, with regard to the claim for service 
connection for myopia; he also referred to claims for service 
connection (sic) for a right leg muscle injury (the August 
1995 rating decision granted the veteran service connection 
for residuals of an injury to the muscle of right calf), and 
service connection for a hormonal imbalance.  

The Board finds that this VA Form 9 also constitutes a Notice 
of Disagreement with the August 1995 rating decision 
assigning a 10 percent evaluation for residuals of an injury 
of the right calf muscle.  The document was received within 
one year of the date of notice of the August 1995 rating 
decision.  38 C.F.R. § 20.302 (2004).  The veteran 
specifically referred to his residuals of an injury of the 
right calf muscle, noted that the he had continued to receive 
VA medical treatment for this disability (and pointed out 
that the corresponding treatment records were not in the 
claims file), and claimed that this condition continued to 
cause him health problems.  The Board finds that the 
veteran's language can reasonably be construed as 
disagreement with the assigned 10 percent evaluation and a 
desire for appellate review.  38 C.F.R. § 20.201 (2004).  
Accordingly, this issue is still on appeal and the veteran 
should be provided an SOC regarding this issue.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

A November 1996 rating decision confirmed and continued the 
10 percent evaluation for the left knee disability; denied 
service connection for myopia; and deferred decisions on a 
claim for service connection for a hormonal imbalance and a 
claim for compensation under 38 U.S.C.A. § 1151 for vitreous 
floaters, claimed as due to a VA examination in June 1995.  
In November 1996, the RO provided the veteran a Supplemental 
Statement of the Case (SSOC) with regard to the issue of 
service connection for myopia, and an SOC with regard to the 
issue of an increased evaluation for the left knee. 

In January 1997 correspondence, the veteran submitted a list 
of 12 issues.  They included service connection for myopia, 
compensation under 38 U.S.C.A. § 1151 for vitreous floaters, 
an increased evaluation for hemorrhoids, an increased 
evaluation for residuals of right calf muscle injury, service 
connection for hormonal imbalance, an increased evaluation 
for the left knee disability, service connection for 
alopecia, service connection for flat feet, and service 
connection for a fractured tooth.  In addition, the veteran 
specifically explained that he sought a 10 percent evaluation 
for his left knee disability.

The January 1997 correspondence constituted an untimely 
notice of disagreement with the evaluation for hemorrhoids.  

A June 2000 decision denied increased evaluations for 
hemorrhoids and residuals of an injury to the right calf 
(considering the veteran's January 1997 correspondence as new 
claims), service connection for alopecia, and compensation 
under 38 U.S.C.A. § 1151 for vitreous floaters.  It deferred 
a decision on the issue of service connection for pes planus.  

Thereafter, the veteran did not submit a notice of 
disagreement with the denial of increased evaluations for 
hemorrhoids or residuals of a right calf muscle injury.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to an increased evaluation for hemorrhoids is not 
before the Board on appeal.  However, as noted above, the 
issue of entitlement to an increased evaluation for residuals 
of a right calf muscle injury must be remanded for issuance 
of an SOC.  

The veteran submitted a NOD in March 2001 with regard to the 
claims for an increased evaluation for the left knee, and 
service connection for alopecia.  He also addressed the issue 
of entitlement to service connection for pes planus and 
entitlement to compensation under 38 U.S.C.A. § 1151for 
vitreous floaters.  In response, the RO issued a statement of 
the case in May 2003 addressing the alopecia and 1151 claims.  

The RO issued a rating decision in July 2003 that assigned a 
10 percent evaluation for the veteran's left knee disability, 
effective the date of the original claim; granted service 
connection for pes planus; and denied an increased evaluation 
for hypopituitarism with testosterone deficit.  The rating 
decision remarked that the veteran's December 1996 
correspondence had requested a 10 percent evaluation for his 
left knee disability, and concluded that the grant was a full 
grant of the benefit sought.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The veteran submitted a VA Form 9 in August 2003 that only 
addressed service connection for myopia and vitreous 
floaters, and entitlement to compensation under 38 U.S.C.A. 
§ for vitreous floaters.  In written argument submitted in 
April 2004 (VA Form 646), the veteran's representative 
clarified that the sole issues before the Board are 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous floaters, and entitlement to service connection for 
myopia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted in the introduction, the Board has determined that 
the veteran submitted a timely NOD to the RO's August 1995 
decision granting service connection for residuals of an 
injury to the right calf muscle and assigning a 10 percent 
rating.  The record does not reflect that a statement of the 
case has been entered on this issue.  As the veteran has 
entered a notice of disagreement, and has not otherwise 
withdrawn this issue in writing, the Board is required to 
remand the claim to the RO for the issuance of an SOC.  
Manlincon, supra.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

In addition, a preliminary review of the record reveals that 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
for vitreous floaters, due to chemicals used during a June 
1995 VA examination, requires additional development.  

In so finding, the Board considers it significant that the 
veteran sought service connection for an eye condition 
(albeit diminished eyesight) the month after his discharge 
from service.  Further, vitreous floaters were diagnosed by 
VA examination in March 1997 and July 1999.  Based on the 
current evidence, it is unclear to the Board whether they 
result in functional impairment.  Finally, a May 1999 AMIE 
request specified that a VA ophthalmologist must review the 
veteran's claims file and provide an opinion as to whether 
the veteran had a chronic eye disability resulting from 
treatment or examination by VA.  The corresponding July 1999 
VA examination report, however, does not answer this 
question.  The Board finds that the proper adjudication of 
the veteran's claim requires such an opinion.  

With regard to the claim for service connection for myopia 
claimed as diminished eyesight, he contends that it is due to 
duties he performed while on active duty.  He states that 
using a high-powered microscope to perform urinalyses 
resulted in repetitive eyestrain and glare.  He points out 
that he microscopically examined from 100-130 urinalysis 
samples, five days a week, for two years.  According to 
Dorland's Illustrated Medical Dictionary, (29th Ed., 2000) at 
page 1171, 1453, myopia is an error of refraction or 
nearsightedness.  By definition, myopia is considered a 
refractive error and is a congenital or developmental defect.  
Mere developmental refractive error of the eye is not 
considered a disability under the law for purposes of 
entitlement to VA compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9 (2004).  However, an eye disability manifested 
by refractive error may be service connected where there is 
evidence of superimposed injury or disease during service 
that resulted in the refractive error.  See Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90; 55 Fed. 
Reg. 45,711 (1990).  The Board also notes that, in addition 
to vitreous floaters, post-service medical record includes 
evidence of  cataracts.  In view of the foregoing, the eye 
examination noted above should include a request for an 
opinion addressing the question of whether the veteran has a 
current eye disorder that began during service or as a result 
of superimposed injury or disease during service.

Accordingly, the Board finds that this case must be REMANDED 
to the RO for the following action:

1.  The RO should provide the veteran and 
his representative with an SOC regarding 
the claim for entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of an injury to the right calf 
muscle.  The SOC should address all 
aspects of the claim, and compliance with 
the VCAA.  The RO should provide the 
veteran the appropriate amount of time in 
which to submit a substantive appeal.  If 
the veteran perfects his appeal of the 
issue, the appeal should be returned to 
the Board, if otherwise in order.  

2.  The RO should arrange for an 
examination by an appropriate examiner to 
determine the nature, extent and etiology 
of any vitreous floaters that may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  Following a review of the 
relevant medical evidence in the claims 
file, the medical history, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether (1) it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has a current eye disorder 
that began during service, or as a result 
of superimposed injury or disease during 
service, to include repetitive eyestrain 
and glare from use of a microscope as 
described above; (2) it is at least as 
likely as not that any of veteran's 
vitreous floaters are the result of the 
June 1995 VA examination; and (3) any 
vitreous floaters result in functional 
impairment.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so 
indicate.


3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

4.  Then, the RO should readjudicate the 
veteran's claims for compensation under 
38 U.S.C.A. § 1151 for vitreous floaters, 
due to a June 1995 VA examination, and 
service connection for myopia, claimed as 
diminished eyesight.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC, which 
should contain notice of all relevant 
actions taken on the claim(s), to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response.


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

